Exhibit 10.3

Execution Version

ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED

REFINED PRODUCTS PIPELINES AND TERMINALS AGREEMENT

This Assignment and Assumption of Amended and Restated Refined Products
Pipelines and Terminals Agreement (this “Assignment”) is made and entered into
on this 22nd day of February, 2016 to be effective as of 12:01 a.m. Central Time
on such date (the “Effective Time”), by and among HOLLY ENERGY PARTNERS –
OPERATING, L.P., a Delaware limited liability company (“Assignee”), on the one
hand, HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware limited partnership
(“HEP Pipeline Assets”), HEP PIPELINE, L.L.C., a Delaware limited liability
company (“HEP Pipeline”), HEP REFINING ASSETS, L.P., a Delaware limited
partnership (“HEP Refining Assets”), HEP REFINING, L.L.C., a Delaware limited
liability company (“HEP Refining”), HEP MOUNTAIN HOME, L.L.C., a Delaware
limited liability company (“HEP Mountain Home”), and HEP WOODS CROSS, L.L.C., a
Delaware limited liability company (“HEP Woods Cross,” and together with HEP
Pipeline Assets, HEP Pipeline, HEP Refining Asset, HEP Refining, and HEP
Mountain Home, the “Assignors”).

Recitals:

A. In connection with that certain Amended and Restated Refined Product
Pipelines and Terminals Agreement, dated as of December 1, 2009 to be effective
February 1, 2009, as amended by that certain First Amendment to the Amended and
Restated Refined Products Pipelines and Terminals Agreement dated as of
November 7, 2013 to be effective as of September 30, 2013 (the “Restated
Pipelines and Terminals Agreement”) by and among Assignee and the Assignors, on
the one hand, and HollyFrontier Refining & Marketing LLC (“HFRM”) (as
successor-in-interest to HollyFrontier Navajo Refining LLC fka Navajo Refining
Company, L.L.C. and HollyFrontier Woods Cross Refining LLC fka Holly Refining &
Marketing Company – Woods Cross LLC pursuant to that certain Assignment and
Assumption Agreement (Amended and Restated Refined Product Pipelines and
Terminals Agreement) effective as of January 1, 2011), on the other hand,
Assignee and the Assignors agreed to provide certain transportation and
terminalling services to HFRM, and the parties agreed to a Minimum Revenue
Commitment, as defined in the Restated Pipelines and Terminals Agreement, on the
part of HFRM.

B. Each of the Assignors desires to assign to Assignee, as of the Effective
Date, all of its respective right, title, and interest in, to, and under the
Restated Pipelines and Terminals Agreement, and Assignee desires to receive from
the Assignors such assignment and to assume each and all of the obligations of
the Assignors under the Restated Pipelines and Terminals Agreement to be
performed following the Effective Time.

Agreement:

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Assignors and Assignee hereby
agree as follows:

1. Recitals. The Recitals set forth above are hereby incorporated herein and
made a part of this Assignment by reference.



--------------------------------------------------------------------------------

2. Assignment. The Assignors hereby assign and transfer to Assignee all of their
respective right, title, and interest in, to, and under the Restated Pipelines
and Terminals Agreement, effective as of the Effective Time.

3. Assumption. Assignee hereby accepts such assignment, and assumes and agrees
to be solely responsible for the payment, performance, and discharge when due of
all liabilities and obligations of the Assignors arising under the Restated
Pipelines and Terminals Agreement from and after the Effective Time.

4. Guaranties by HEP. Holly Energy Partners, L.P. (“HEP”) hereby acknowledges
and agrees that for purposes of Sections 9(b), 9(c) and 14 of the Restated
Pipelines and Terminals Agreement, HEP’s obligations will continue after the
Effective Time, and following the Effective Time such guarantee shall apply to
and include the obligations assigned hereunder by the Assignors and assumed
hereunder by Assignee.

5. Further Assurances. Each party hereto covenants and agrees that, subsequent
to the execution and delivery of this Assignment and without any additional
consideration, each party hereto will execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
the purposes of this Assignment.

6. Binding Effect. This Assignment is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

7. Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of Texas, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction.

8. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

9. Captions. The captions section numbers in this Assignment are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Assignment.

[Signatures to Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing parties have caused this Assignment to be
executed by its duly authorized representative to be effective as of the
Effective Time.

 

  ASSIGNORS:     HEP PIPELINE ASSETS, LIMITED PARTNERSHIP     By:   HEP Pipeline
GP, L.L.C., its General Partner       By:  

/s/ Michael C. Jennings

      Name:   Michael C. Jennings       Title:   Chief Executive Officer     HEP
PIPELINE, L.L.C.     HEP REFINING, L.L.C.     HEP MOUNTAIN HOME, L.L.C.     HEP
WOODS CROSS, L.L.C.     By:   Holly Energy Partners – Operating, L.P., its Sole
Member       By:  

/s/ Michael C. Jennings

      Name:   Michael C. Jennings       Title:   Chief Executive Officer     HEP
REFINING ASSETS, L.P.     By:   HEP Refining GP, L.L.C., its General Partner    
  By:  

/s/ Michael C. Jennings

      Name:   Michael C. Jennings       Title:   Chief Executive Officer  
ASSIGNEE:     HOLLY ENERGY PARTNERS – OPERATING, L.P.     By:  

/s/ Richard L. Voliva III

    Name:   Richard L. Voliva III     Title:   Vice President and Chief
Financial Officer

 

 

[Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 4: HOLLY ENERGY PARTNERS, L.P.
By:   HEP Logistics Holdings, L.P.,   its General Partner By:   Holly Logistic
Services, L.L.C.,   its General Partner By:  

/s/ Michael C. Jennings

  Michael C. Jennings   Chief Executive Officer

 

[Signature Page to Assignment and Assumption Agreement]